14 N.Y.3d 831 (2010)
CAYUGA INDIAN NATION OF NEW YORK, Respondent,
v.
DAVID S. GOULD, Cayuga County Sheriff, et al., Appellants.
Mo. No. 2010-499.
Court of Appeals of New York.
Submitted April 26, 2010.
Decided April 29, 2010.
Motion for renewal granted and, upon renewal, motion by Day Wholesale, Inc. for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Three copies of the brief must be served and an original and 24 copies filed within five days.